Citation Nr: 0402607	
Decision Date: 01/29/04    Archive Date: 02/05/04

DOCKET NO.  03-01 234	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, 
Massachusetts


THE ISSUES

1.  Entitlement to service connection for cervical 
spondylosis, claimed as upper extremity weakness.

2.  Entitlement to service connection for hypertension as 
secondary to service-connected low back disability.

3.  Entitlement to special monthly compensation (SMC) for 
loss of use of a creative organ.

4.  Entitlement to SMC based on paraplegia with loss of 
bladder and bowel control. 

5.  Entitlement to service connection for weakened lower 
extremities

6.  Entitlement to SMC based on the need for regular aid and 
attendance (A&A).

7.  Entitlement to an initial rating in excess of 10 percent 
for bowel dysfunction.


REPRESENTATION

Appellant represented by:	Paralyzed Veterans of America, 
Inc.


ATTORNEY FOR THE BOARD

Kathleen Reardon Fletcher, Counsel


INTRODUCTION

The veteran served on active duty from January 1958 to 
September 1963.  The veteran also had subsequent service in 
the Massachusetts Army National Guard.  These matters come 
before the Board of Veterans' Appeals (Board) on appeal from 
rating decisions by the Boston, Massachusetts, Department of 
Veterans Affairs (VA) Regional Office (RO).  


REMAND

With regard to the veteran's claim for service connection for 
cervical spondylosis, claimed as upper extremity weakness, 
the veteran's NGB Form 23 verifies the veteran's service in 
the Massachusetts National Guard, to include various periods 
of active duty and active duty for training (ACDUTRA) from 
May 1966 to September 1977.  The veteran maintains, in part, 
that he injured his neck during parachute jumps on multiple 
occasions during his National Guard service.  The RO has 
obtained the veteran's service medical records for September 
1977; however, no other service medical records from the 
veteran's National Guard service are of record.  All 
associated medical records from the veteran's periods of 
active duty and ACDUTRA in the Massachusetts National Guard 
should be associated with the claims folders, to ensure 
compliance with all duty to assist requirements.  See 38 
U.S.C.A. § 5103A (West 2002).  Thereafter, the veteran should 
be scheduled for a VA medical examination specifically for 
the purpose of obtaining a medical opinion as to the 
existence of a nexus, if any, between any current cervical 
spondylosis and service.

With regard to the issue of entitlement to service connection 
for hypertension as secondary to service-connected low back 
disability, the Board notes that a VA examination is 
necessary when there is (a) competent evidence of current 
disability or persistent or recurrent symptoms of disability; 
(b) lay or medical evidence indicating that the disability or 
symptoms may be related to service; and (c) the record does 
not contain sufficient medical evidence to decide the claim.  
See 38 U.S.C.A. § 5103A (West 2002).  In this case, the 
veteran has been diagnosed with hypertension, which he 
asserts is related to his service-connected low back 
disability.  The Board notes that the veteran has not 
undergone a VA medical examination specifically for the 
purpose of obtaining a medical opinion as to the existence of 
a nexus, if any, between any current hypertension and 
service-connected low back disability.

With regard to the issues of entitlement to SMC for loss of 
use of a creative organ and SMC based on paraplegia with loss 
of bladder and bowel control, the Board notes that the 
liberalizing provisions of the VCAA and the regulations 
implementing it are applicable.  The record does not reflect 
that the RO has complied with the notification requirements 
of the VCAA or the implementing regulations.  Specifically, 
the RO has not informed the veteran of the evidence and 
information necessary to substantiate these claims for SMC, 
nor has it adequately informed the veteran of the proper time 
frame in which he may submit such evidence.

Finally, a review of the claims folder shows that a May 2002 
rating decision denied entitlement to service connection for 
weakened lower extremities.  A notice of disagreement 
regarding this issue was received by the RO later that same 
month.  An October 2002 rating decision denied entitlement to 
SMC based on based on the need for A & A and granted service 
connection for bowel dysfunction, evaluated as 10 percent 
disabling from June 2001.  In January 2003, the veteran 
submitted a notice of disagreement as to the initial rating 
assigned for service-connected bowel dysfunction.  In June 
2003, the veteran's representative submitted a notice of 
disagreement regarding the SMC issue.  

The Board notes that the veteran has not been provided 
statements of the case in response to the foregoing notices 
of disagreement.  The United States Court of Appeals for 
Veterans Claims has held that where a notice of disagreement 
is filed, but a statement of the case has not been issued, 
the Board must remand the claim to the RO to direct that a 
statement of the case be issued.  Manlincon v. West, 12 Vet. 
App. 238 (1999).  

The Board regrets any further delay in this case.  However, 
for the reasons noted above, the Board concludes that further 
RO action is required prior to appellate disposition.  
Accordingly, the case is hereby REMANDED to the RO via the VA 
Appeals Management Center for the following actions:  

1.  With regard to the issues of 
entitlement to SMC for loss of use of a 
creative organ and SMC based on 
paraplegia with loss of bladder and bowel 
control on appeal and the recently raised 
issues of entitlement to service 
connection for weakened lower extremities 
and entitlement to SMC based on the need 
for A&A, the RO should send the veteran a 
letter that complies with the 
notification requirements of 38 U.S.C.A. 
§ 5103(a); 38 C.F.R. § 3.159(b) (2003).  

2.  The RO should arrange for an 
exhaustive search for all service medical 
records during all periods of service, 
including ACDUTRA.  The efforts to obtain 
such records should be documented.

3.  Thereafter, the RO should attempt to 
obtain all pertinent evidence identified 
but not provided by the veteran.  If the 
RO is unsuccessful in obtaining any 
pertinent evidence identified by the 
veteran, the RO should so inform the 
veteran and his representative, and 
request them to provide the outstanding 
evidence.

4.  The RO should also undertake 
appropriate development to obtain any 
outstanding medical records pertinent to 
the veteran's claim for a higher initial 
rating for bowel dysfunction.

5.  The RO should then undertake any 
other development required to comply with 
the VCAA and implementing regulations, to 
include ordering the examinations below.

6.  The veteran should be provided an 
examination by a physician with 
appropriate expertise to determine the 
etiology of any currently present 
hypertension.  The claims folders must be 
made available to and reviewed by the 
examiner.

Based upon the examination results and 
review of the claims folders, the 
examiner should provide an opinion with 
respect to any currently present 
hypertension as to whether it is at least 
as likely as not that the disorder was 
caused or chronically worsened by the 
veteran's service-connected low back 
disability.  The rationale for all 
opinions expressed should also be 
provided.

7.  The RO should arrange for the veteran 
to undergo a VA examination by a 
physician with appropriate expertise to 
determine the etiology of any currently 
present cervical spondylosis.  The claims 
folders must be made available to and 
reviewed by the examiner.

Based upon the examination results and 
review of the claims folders, the 
examiner should provide an opinion with 
respect to any currently present cervical 
spondylosis as to whether it is at least 
as likely as not that the disorder is 
etiologically related to the veteran's 
military service.  The rationale for all 
opinions expressed should also be 
provided.  To the extent possible, all 
findings and opinions should be 
reconciled with the evidence already of 
record.

8.  The RO should adjudicate the issues 
of entitlement to service connection for 
weakened lower extremities and 
entitlement to SMC based on the need for 
A&A on a DE NOVO basis and readjudicate 
the claim of entitlement to an initial 
rating in excess of 10 percent for bowel 
dysfunction.  If any of these claims are 
not granted to the veteran's 
satisfaction, the RO should issue a 
statement of the case and inform the 
veteran of the requirements to perfect an 
appeal.  

9.  The RO should also adjudicate on a DE 
NOVO basis the issues on appeal.  If the 
benefits sought on appeal are not granted 
to the veteran's satisfaction, the RO 
should issue a supplemental statement of 
the case and afford the veteran and his 
representative an appropriate opportunity 
to respond.  Thereafter, the case should 
be returned to the Board for further 
appellate action, if otherwise in order.  
All issues properly in appellate status 
should be returned to the Board at the 
same time.

By this remand, the Board intimates no opinion as to any 
final outcome warranted.  The appellant need take no action 
until otherwise notified, but he may furnish additional 
evidence and argument during the appropriate time frame.  See 
Kutscherousky v. West, 12 Vet. App. 369 (1999); Colon v. 
Brown, 9 Vet. App. 104, 108 (1996); Booth v. Brown, 8 Vet. 
App. 109 (1995); Quarles v. Derwinski, 3 Vet. App. 129, 141 
(1992).

This case must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.43 and 38.02.



	                  
_________________________________________________
	Shane A. Durkin
	Veterans Law Judge
	Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).



